Citation Nr: 1115699	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  02-08 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1971 to May 1976.  He was subsequently a member of the Tennessee Air National Guard from 1983 to 2003 with periods of active duty from September 1990 to June 1991 and from January 2003 to August 2003.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for tinnitus.  This appeal is also from a January 2003 rating decision which denied service connection for hypertension.

In February 2007, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  Unfortunately much of the transcript of this hearing is unintelligible.  The Veteran was notified of the poor quality of the transcript and asked if he would like a second hearing.  In February 2011 the Veteran replied that he did not want a second hearing.

In June 2007 the Board remanded the Veteran's claim for service connection to RO via the Appeals Management Center (AMC) in Washington, DC, for further development.

In this decision, the Board is granting the Veteran's claim for service connection for tinnitus as well as his petition to reopen the claim for service connection for hypertension on the basis of new and material evidence.  However, the underlying claim of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is remanded to the RO via the AMC.

FINDINGS OF FACT

1.  The weight of the competent and credible evidence is in favor of a finding that tinnitus began during active duty service.  

2.  A January 2003 rating decision denied the Veteran's claim for service connection for hypertension.

3.  The additional evidence received since that January 2003 rating decision denying the claim for service connection for hypertension is new and material.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. § 1110,1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The January 2003 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).

3.  Additional evidence submitted since the January 2003 rating decision is new and material, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Tinnitus

The Veteran may be awarded service connection by showing that he currently has a disability resulting from a disease or an injury incurred in or aggravated by his service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the Veteran is seeking service connection for tinnitus, which is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of its inherently subjective nature, even a layperson such as the Veteran is considered competent to report these observable manifestations.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  

The Veteran's STRs from his first period of active duty from June 1971 to May 1976 are unremarkable for any complaints of ringing in the ears.  Similarly, the STRs from his period of active duty from September 1990 to June 1991 are also unremarkable for any complaints of ringing in the ears.  Upon release back to the National Guard, a January 1992 physical indicated a low frequency hearing deficiency in the left ear and a perforated tympanic membrane.

A September 1998 VA treatment record includes a complaint of ringing in the ears.  In October 1998, the Veteran reported a perforated tympanic membrane discovered in January 1992 and some tinnitus since that time.  The Veteran reported that the ringing was occurring more frequently and a little louder than before.  At the July 1999 VA examination, the Veteran reported that he believed the "hole" in his tympanic membrane was from noise exposure in Saudi Arabia, although he could not remember a specific noise event.  The examiner indicated that a very loud noise like an explosion can cause a perforation to the tympanic membrane; however, the examiner believed an event such as this would have been memorable to the Veteran.

Unfortunately the STRs from January 2003 to August 2003 are unavailable.  As a result, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision ...."  Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Based on the foregoing, the Board will resolve all reasonable doubt in the Veteran's favor and grant his claim for service connection for tinnitus.  The Veteran is competent to testify to the ringing in his ears and its onset.  As outlined above, the Veteran in October 1998 reported ringing in his ears since the perforation in his ear drum diagnosed in 1992.  And when examined by VA in July 1999 VA examination, he reported that the hole in his tympanic membrane occurred when he was in Saudi Arabia.  Since the Veteran indicates these events coincided, it appears that his tinnitus also had its onset when he was in Saudi Arabia.

Certainly then, when resolving all reasonable doubt in his favor, it is just as likely as not that both the Veteran's tinnitus dates back to his military service or, at the very least, is the result of noise exposure he experienced while on active duty.  Accordingly, service connection for this condition must be granted.  38 C.F.R.        § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is obvious or definite etiology).

 II.  Whether New and Material Evidence Has Been Submitted to Reopen a Claim for Service Connection for Hypertension

The Veteran originally filed a claim for service connection for hypertension in May 2001.  In a January 2003 rating decision, the RO denied the claim because it was diagnosed too long after his period of active duty service from September 1990 to June 1991.  Since the Veteran made no attempt to appeal the January 2003 decision, it became final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.200, 20.302, 20.1103.

The Veteran's current appeal concerns his petition to reopen this previously denied claim.  When a petition to reopen a previously denied, unappealed claim is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).   According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated this, noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In this case, the evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is the evidence that has been added to the record since the final and binding January 2003 rating decision.  The reason for the initial denial of the claim in January 2003 was that the Veteran's hypertension was diagnosed too remotely after service.  Therefore, new and material evidence must suggest that his hypertension extends back to his military service, or was aggravated by his later period of active duty service from January 2003 to August 2003.  

Since the January 2003 rating decision in question, the Veteran had a period of active duty from January 2003 to August 2003.  Unfortunately those STRs have not been located.  However, the VA treatment records from before and after this period of service are relevant to the question of whether the Veteran's hypertension was aggravated by that period of service.  As such, these records are new and material.  See Hodge, 155 F.3d at 1363; see also Justus, 3 Vet. App. at 513 (indicating the additional evidence in question is presumed credible for the limited purpose of determining whether it is new and material).  So the claim for service connection for hypertension is reopened, and the Board will proceed to adjudicate this claim on the underlying merits in the following section.

Inasmuch as there is new and material evidence, the claim for service connection for hypertension is reopened.  But before the Board may readjudicate this claim on its underlying merits, it needs to be further developed on remand.


ORDER

The claim for service connection for tinnitus is granted.

The petition to reopen the claim for service connection for hypertension is granted, subject to the further development of this claim on remand.


REMAND

The record as it stands is currently inadequate to render a fully informed decision concerning whether the Veteran is entitled to service connection for hypertension. As a result, a remand is required to fulfill the duty to assist him in developing the facts pertinent to this claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).   Indeed, this duty to assist is heightened since the Veteran's STRs for his most recent period of service are missing.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

A VA examination would be helpful to determine whether the Veteran's hypertension was incurred during his period of active duty from September 1990 to June 1991, or whether it was aggravated by his most recent period of active duty from January 2003 to August 2003.  Before discussing the facts, however, a discussion of VA regulations pertaining to hypertension is needed. 

Since hypertension is a chronic condition, VA regulation provides that it may be presumed to have been incurred in service if manifest to a compensable degree of at least 10-percent disabling within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.

The minimum compensable disability rating (of 10 percent) for hypertension requires diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2010).

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 7101(Note 1) (2009).

The Veteran reported that he was first diagnosed with high blood pressure during his period of active duty from September 1990 to June 1991.  But the STRs for this period of service do not disclose any high blood pressure readings.  Nevertheless, within one year of his separation from active duty in June 1991, a National Guard physical performed in January 1992 showed a high blood pressure reading of 130/94.  However, hypertension was not formally diagnosed at this time, since a five-day check found blood pressure readings of 124/82, 122/84, 124/82, 126/84, 128/86.

Thereafter, a July 1995 National Guard physical revealed a blood pressure reading of 150/110.  The record states "no hypertension medication, controlled by diet."  A July 2000 National Guard physical includes a blood pressure of 140/85 and a diagnosis of hypertension.

In light of these findings, the Board believes that a VA examination is needed to determine whether the Veteran's current hypertension had its onset during his period of active duty service from September 1990 to June 1991, particularly since the Veteran reported having high blood pressure during this period and since there was a high blood pressure reading of 130/94 in January 1992.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R.             § 3.159(c)(4).

If it is determined that his hypertension was not incurred during this period of active duty service, from September 1990 to June 1991, a medical opinion is still needed to determine whether this preexisting condition was aggravated by his most recent period of active duty from January 2003 to August 2003.  As noted, the STRs for this period of service are unavailable.  But looking at medical records immediately prior and following this period of service may shed light on this issue.  

Prior to this period of service, a February 2002 VA treatment record lists a history of hypertension.  Then, after this period of service, a November 2003 VA treatment record indicates that the Veteran's hypertension was under good control with diet.  A February 2004 VA treatment record, however, shows that additional medication was required to control his blood pressure.  Also, entries dated in March 2005 and August 2005 both note that his hypertension with good control; entries dated in September and November 2005 note a need to modify his treatment regimen; and a March 2006 entry notes that new medication for hypertension was added.

So, in light of these findings, if the VA examiner determines that the Veteran's hypertension was not incurred during his period of active duty from September 1990 to June 1991, the examiner should determine whether the hypertension was aggravated by his most recent period of active duty from January 2003 to August 2003, beyond its natural progression.  Id. 

Accordingly, the claims is REMANDED for the following development and consideration:

1.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his hypertension.  The VA examiner should thoroughly review the Veteran's claims file as well as a copy of this REMAND in conjunction with the examination.  Based on that review, as well as findings from a physical examination, the examiner should answer the following questions:

(a)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had it onset either during his period of active duty service from September 1990 to June 1991, or within one year after he was discharged in June 1991.  

(b)  If not, whether it is at least as likely as not that his hypertension permanently increased in severity during his most recent period of active duty service from January 2003 to August 2003, beyond its natural progression.

The examiner should discuss the rationale for all opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.  

2.  Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


